NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/16/2022 has been entered. Claim 6 has been cancelled. Claims14-20 are newly added. Claims  1-5, 7-20 remain pending in the application.

Drawings
Applicant is reminded that in order to avoid an abandonment of this application, the drawings must be corrected in accordance with the instructions set forth in the paper mailed on 02/16/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nicholas McDonald on 06/30/2022.

The application has been amended as follows: 
Claims 1 & 8 are amended to:
1. (Currently Amended) A method for operating a power plant, the power plant comprising at least one gas turbine engine and at least one fuel gas compressor, the method comprising: 
supplying fuel gas through a utility supply line, wherein the fuel gas in the utility supply line is at a line supply pressure; 

compressing the fuel gas to a plant supply pressure in one or more operating fuel gas compressors of the at least one fuel gas compressor and supplying the compressed fuel gas to a plant supply line; 
operating the at least one gas turbine engine to generate a power output, wherein the power output is a set power output according to a power demand signal; 
detecting whether one of the one or more operating fuel gas compressors has a failure; 
and, upon detecting the failure of the one of the one or more operating fuel gas compressors, reducing the power output of the at least one gas turbine engine to an emergency power output which is lower than the set power output and restricting the power output of the at least one gas turbine engine to the emergency power output, and starting and putting into operation a previously non-operative fuel gas compressor; 
wherein the reduction of the power output is performed in one single step and controlled by at least one feedforward control signal.

8. (Original) The method according to claim [[6]] 1, comprising terminating the restriction of the power output to the emergency power output and controlling the power output of the at least one gas turbine engine by the power demand signal after the previously non- operative fuel gas compressor is in full operation.


Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method for operating a power plant comprising: upon detecting the failure of the one of the one or more operating fuel gas compressors, reducing the power output of the at least one gas turbine engine to an emergency power output which is lower than the set power output and restricting the power output of the at least one gas turbine engine to the emergency power output, and starting and putting into operation a previously non-operative fuel gas compressor.
Regarding independent claim 12, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a power plant comprising a fuel gas pressure control system and a gas turbine engine control system, wherein a control line is provided from the fuel gas pressure control system to the gas turbine control system and is adapted and configured to forward a fuel gas compressor failure signal from the fuel gas pressure control system to the gas turbine engine control system; and wherein the gas turbine engine control system is adapted and configured to, in response to the fuel gas compressor failure signal, forward a preset feedforward emergency control signal at least to at least one fuel flow control valve of the at least one gas turbine engine. 
Regarding independent claim 14, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method for operating a power plant comprising: upon detecting the failure of the one of the one or more operating fuel gas compressors, reducing the power output of the at least one gas turbine engine to an emergency power output by at least one feedforward control signal; providing the at least one feedforward control signal to at least one fuel flow control valve of the at least one gas turbine engine and changing a position of the at least one fuel flow control valve to a predetermined emergency position, wherein the predetermined emergency position of the at least one fuel flow control valve is a valve position corresponding to an expected position of the at least one fuel flow control valve at the emergency power output. 
Claims 2-5, 7-11, 13, 15-20 are allowable for the same reasons as claims 1, 12 & 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741